PIERCE, Circuit Judge,
dissenting in part:
While I concur in most of the majority opinion, I dissent on the issue of whether the contractual forum selection clause bars Koch from removing NYCCDC’s suit to federal court.
The statutory right of a party to remove an action to federal court should not be deemed to have been waived absent an objectively clear and express statement of intent. City of New York v. Pullman Inc., 477 F.Supp. 438, 442 (S.D.N.Y.1979) (Weinfeld, J.); Capital Bank & Trust Co. v. Associated Int’l Ins. Co., 576 F.Supp. 1522, 1524 (M.D.La.1984); Kiddie Rides USA, Inc. v. Elektro-Mobiltechnik GmbH, 579 F.Supp. 1476, 1479 (C.D.Ill.1984). Nothing in the contractual language herein mandates the majority’s interpretation, and I do not believe that the forum selection clause sufficiently manifests the requisite intent.
As I read the subject clause, it is less than precise and it cannot be construed to require the litigation of all disputes between the parties in a New York state court. For example, the clause would not have precluded NYCCDC itself from commencing suit in state court in New Jersey, where Koch has its principal place of business, or, for that matter, in the federal court in New York, if NYCCDC had chosen to do so. Moreover, had NYCCDC initiated suit in federal court, I do not think that the clause would have barred Koch from asserting compulsory counterclaims in that court under Fed.R.Civ.P. 13(a).
Nor can Koch be said to have implicitly waived its right to remove the case to federal court, since it did not agree to *661defend in any forum of NYCCDC’s choice — it only agreed to commence any suit against NYCCDC in state court in New York County. Cf. Lavan Petroleum Co. v. Underwriters at Lloyds, 334 F.Supp. 1069, 1074 (S.D.N.Y.1971); Capital Bank & Trust Co., 576 F.Supp. at 1524-25.
Both Koch and NYCCDC were represented by counsel when the contract was negotiated, and I think it improper for the Court to interpret the contract as it has done, in derogation of 28 U.S.C. § 1441, when the parties failed to memorialize their intent with respect to the removal question. Although the majority opinion expresses concern about the possible bifurcation of litigation, that result has been brought about because of the parties’ own draftsmanship; and we are not obliged to judicially rewrite the contract to correct their omissions. Since the parties to the contract did not objectively manifest an intent to bar Koch from exercising the right of removal, I would hold that the district court should not have remanded the removed NYCCDC action.